166 F.3d 347
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
FOUR ACES MOBILE HOME ESTATES; Safety InvestmentCorporation; State of California, Plaintiffs-Appellees,v.Holli LUNDAHL, Defendant-Appellant.
No. 98-4075.
United States Court of Appeals, Tenth Circuit.
Dec. 16, 1998.

1
Before TACHA, McKAY, and MURPHY, C.J.


2
ORDER AND JUDGMENT*


3
MURPHY.


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a)(2); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


5
Holli Lundahl appeals the district court's dismissal of Lundahl's Notice of Removal and Motion to Consolidate.  Finding Lundahl's appeal utterly without merit, this court affirms.


6
Lundahl sought to remove to the United States District Court for the District of Utah, several actions arising in California state court.  After extensive review of Lundahl's removal notice, the district court concluded that it lacked subject matter jurisdiction over the removed actions.  The district court went on to note that although lack of subject matter jurisdiction would normally mandate a remand of the action to state court, such a remand would be inappropriate here because the actions removed were no longer pending in any California court.  Accordingly, the district court dismissed the action in its entirety.


7
Upon review of the Lundahl's briefs and contentions, the district court's Orders, and the entire record on appeal, this court AFFIRMS, for substantially those reasons set out in the district court's Orders dated March 24, 1998, and April 15, 1998.  Lundahl's Motion for Leave to File Supplemental Appendix is DENIED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3